TUTTLE, District Judge.
Even though a slot machine indicates, before the deposit of the coin, exactly what the depositor will receive for such coin, but such machine does not indicate, until the deposit of such coin, what the depositor of the next subsequent coin to be deposited will receive in return for such next subsequent coin, such a machine is a gambling device within the meaning of the law, for the reason that such machine obviously induces the deposit of coins for the purpose of ascertaining what will be received in return for coins thereafter deposited therein, provided, of course, that persons playing the machine have a chance to obtain, by depositing several coins, a reward of greater value than that represented by the coins so deposited. State v. Googin, 117 Me. 102, 102 A. 970; Ferguson v. State, 178 Ind. 568, 99 N. E. 806, 42 L. R. A. (N. S.) 720, Ann. Cas. 1915C, 172; State v. McTeer, 129 Tenn. 535, 167 S. W. 121; In re Cullinan, 114 App. Div. 654, 99 N. Y. S. 1097; State v. Johnson, 15 Okl. Cr. 460, 177 P. 926.
In view, therefore, of the showing to the effect that the so-called “self-vendors” involved herein, which are in reality slot machines, are of the nature, and are designed in the manner and for the purpose, just indicated, I am of the opinion that the plaintiff herein is not entitled to the interlocutory injunction prayed to restrain the defendant law-enforcing officials from proceeding against such machines on the ground that they constitute gambling devices, within the meaning of the laws of the state of Michigan, and the application for such injunction must be denied.